Citation Nr: 1448627	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-17 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with secondary alcohol abuse and dysthymic disorder.

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to July 2007, including combat service in Iraq for which he was awarded the Combat Action Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, assigning an initial 30 percent disability rating, and continued a noncompensable rating for hearing loss.

In June 2013, the Veteran and his spouse testified before the undersigned Veterans Law Judge via videoconference.  A transcript is of record.  At the hearing, he submitted additional evidence with a waiver of RO consideration; thus, the Board may properly consider such newly received evidence.  38 C.F.R. § 20.1304 (2014).  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are relevant to the issues on appeal.      Thus, any future consideration of this Veteran's case should take into account the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran seeks higher ratings for his service-connected PTSD and bilateral hearing loss.  The Board finds that additional development is necessary prior to adjudication of these issues.

At the hearing, the Veteran testified that in the fall of 2012, he began treatment with a private mental health provider.  However, these records have not been associated with the claims file.  A remand is necessary in order to attempt to obtain these potentially outstanding relevant records.

Additionally, the Veteran indicated at his hearing that he continues to receive mental health treatment at the St. Louis VA Medical Center (VAMC).  The most recent VA treatment records associated with the claims file are dated in November 2012.  Updated VA treatment records should also be obtained on remand.

Finally, the Board finds that an additional VA audiological examination is necessary.  While the Veteran submitted private audiogram in June 2013, the speech recognition scores were significantly different than those provided on a  VA examination less than a year prior, which raises a question as to whether the private testing was conducted in a controlled environment and used a spoken voice for the Maryland CNC test rather than a recording.  Accordingly, the Board finds that another VA examination is necessary in order to determine the current severity of the Veteran's bilateral hearing loss and reconcile any conflicting audiograms.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete an authorization form for any private mental health providers who have treated his psychiatric disability, to include the treatment provider he referred to during his hearing.  If a properly completed release is received, request all relevant records from the identified providers.  If any requested records are unavailable, the Veteran should be notified of such, and any negative responses should be associated with the claims folder.

2.  Obtain relevant VA treatment records from November 2012 to the present.  If any requested records are unavailable, the Veteran should be notified of such, and any negative responses should be associated with the claims folder.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA audiological examination to determine the current severity of his hearing loss.  The claims file must be reviewed in conjunction with the examination.  

After examining the Veteran and reviewing the claims file, the examiner should address the disparity between the May 2013 private audiogram results and October 2012 VA examination audiogram results as to speech recognition, to include whether the disparity indicates difference in testing methods versus an actual worsening of the speech recognition during that period.  The examiner should explain the reasoning for the opinion provided. 

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United  States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

